

113 HR 3333 IH: Wildfire Prevention Act of 2013
U.S. House of Representatives
2013-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3333IN THE HOUSE OF REPRESENTATIVESOctober 23, 2013Mr. Ruiz (for himself, Mr. Tipton, Mr. Cook, and Mr. Polis) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo authorize the Federal Emergency Management Agency to award mitigation financial assistance in certain areas affected by wildfires.1.Short titleThis Act may be cited as the Wildfire Prevention Act of 2013.2.Wildfire mitigation assistance(a)In generalSection 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187) is amended—(1)by redesignating subsection (d) as subsection (e); and(2)by inserting after subsection (c) the following:(d)Post disaster mitigation assistanceThe President may provide hazard mitigation assistance in accordance with section 404 in any area in which assistance was provided under this section, whether or not a major disaster had been declared..(b)Conforming amendmentsThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended—(1)in section 404(a) (42 U.S.C. 5170c(a))—(A)by inserting before the first period , or any area in which assistance was provided under section 420; and(B)in the third sentence, by inserting or event under section 420 after major disaster each place that term appears; and(2)in section 322(e)(1) (42 U.S.C. 5165(e)(1)), by inserting or event under section 420 after major disaster each place that term appears.